PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/253,088
Filing Date: 31 Aug 2016
Appellant(s): FIDESSA PLC



__________________
Joshua Friedman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 31, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
From Appellant’s Appeal Brief Argument, starting pg. 9:

VII. ARGUMENT

The rejection of claims 1-2, 4-9, 11-16 and 18-20 is clearly erroneous for at least the reasons below. Appellant respectfully requests the Board to reverse the Examiner’s rejection and to instruct the Examiner to issue a notice of allowance for this Application.

CLAIM REJECTIONS - 35 U.S.C. § 101
Claims 1-2, 4-9, 11-16 and 18-20 are Allowable

Claims 1-2, 4-9, 11-16 and 18-20 stand rejected under 35 U.S.C. § 101 as allegedly being directed to non-statutory subject matter. See Final Office Action dated July 28, 2021, pages 7-12 (the “Office Action”). The Office Action alleges that the claims are directed to the abstract ideas of “displaying graphical objects of data corresponding to financial instruments” and “receiving trade orders to trade a financial instrument.”  Id. at 9. The Office Action further contends, infer alia, that the claims “the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an ‘inventive concept’) to the exception” and that “the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.” Id. At 11. Appellant respectfully disagrees, and submits that the Office Action has mischaracterized the claims at issue. 

Patent Eligibility Under Alice

 To distinguish patents that claim abstract ideas from those that claim patent-eligible applications of such concepts, it must first be determined whether the claims at issue are directed to an abstract idea. Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2350 (2014). If the claims at issue are in fact directed to an abstract idea, then it must be determined whether they contain an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.  Id. at 2357. The application of this two-part test for analyzing claims directed to abstract ideas has been confirmed by the Director of the USPTO. See generally “October 2019 Update: Subject Matter Eligibility” (“October 2019 Update”), https://www.uspto.gov/sites/default/files/documents/peg oct 2019 update.pdf; Interim Eligibility Guidance, 79 Fed. Reg. 74,621 (Dec. 16, 2014); July 2015 Update: Subject Matter Eligibility (July 30, 2015), http://www.uspto.gov/sites/default/files/documents/ieg-july-2015- update.pdf; Formulating a Subject Matter Eligibility Rejection and Evaluating the Applicant’s Response to a Subject Matter Eligibility Rejection (May 4, 2016) (‘May 2016 Update”), https://www.uspto.gov/sites/default/files/documents/ieg-may-2016-memo.pdf. Furthermore, according to the October 2019 Update, to determine whether the claims are directed to an abstract idea, the Examiner must evaluate two prongs. See generally October 2019 Update, Under the first prong, the Examiner must decide whether the claim recites a judicial exception; then, under the second prong, the Examiner must decide whether the alleged judicial exception is integrated into a practical application.  Id.

With respect to determining whether a claim is directed to an abstract idea, it is important to note the following:

[A]t some level, all inventions embody, use, reflect, rest on, or apply abstract ideas.... Thus, an invention is not rendered ineligible simply because it involves an abstract concept. To properly interpret the claim, it is important to understand what the applicant has invented and is seeking to patent. additionally, applications of such concepts “to a new and useful end,” remain eligible for patent protection. 

Interim Eligibility Guidance, 79 Fed. Reg. at 74,622 (emphasis added) (citing Alice Corp., 134 S. Ct. at 2345). Examples of abstract ideas include fundamental economic practices (e.g., the use of a third-party intermediary to mitigate settlement risk), certain methods of organizing human activities (e.g., instructions on how to hedge risk), an idea of itself (e.g., a principle, an original cause, or a motive), and mathematical relationships or formulae (e.g., a mathematical formula for computing alarm limits in a catalytic conversion process or a formula for converting binary- coded decimal numerals into pure binary form). Alice Corp., 134 S. Ct. at 2355.

When determining whether a claim contains an inventive concept sufficient to transform a claimed abstract idea into a patent-eligible application, the claim must be considered as a whole by considering all its elements, both individually and in combination. See October 2019 Update at 10-16; Alice Corp., 134 S. Ct. at 2355. Limitations that are insufficient include the addition of the words “apply it” (or an equivalent) to an abstract idea or mere instructions to implement the abstract idea on a computer or requiring no more than a generic computer to perform generic computer functions that are well understood, routine, and conventional activities previously known to the industry. Alice Corp., 134 S. Ct. at 2350. On the other hand, limitations that may be sufficient include improvements to another technology or technical field (e.g., a mathematical formula applied in a specific rubber-molding process), improvements to the functioning of the computer itself, and meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Id. at 2360.

Step 1 of the analysis is to determine whether the claim is directed to a process, machine, manufacture, or composition of matter. See October 2019 Update at 10, Fig. 1. In this case, the claims are broadly directed to computer-implemented systems and methods for the display of information for evaluating performance of a trade order. Accordingly, the Appellant submits that the claims are directed to a process and a corresponding machine, and thus, pass Step 1 of the analysis. The Examiner does not challenge this assertion. Office Action at 7

Examiner’s response to the above argument:

The claims recite a method, system and product, which are statutory categories.



Appellant continues, pg. 12 of Appeal Brief:

The Claims are Not Directed to an Abstract Idea

Step 2 of the analysis is the two-part test set forth in Alice. See October 2019 Update. In particular, the first part, Step 2A, is to determine whether the claim is directed to a judicial exception.  Id. 7o answer this question, Step 2A is further broken down into two prongs.  Id. First, the Examiner must determine whether the claims recite an abstract idea, law of nature, or natural phenomenon; if the answer to this question is yes, the Examiner must proceed to the second prong. Id. If the answer to Prong | is no, the claim is patent-eligible, and the analysis ends.  Id. Under Step 2A, Prong 2, the Examiner must determine whether the claim recites additional elements that transform the alleged judicial exception into a practical application.  Id. If the answer to Prong 2 is no, the overall answer to Step 2A (i.e., “are the claims directed to an abstract idea?”) is “yes,” and the analysis proceeds to Step 2B.  Id. At Step 2B, it is determined whether the claim, as a whole, amounts to significantly more than the exception.  Id.


Step 2A, Prong 1: The Claims are Not Directed to an Abstract Idea

Appellant respectfully submits that Step 2A, Prong 1 is satisfied because the recited claims are not directed to an abstract idea. The Examiner takes the position that the claims are directed to a “fundamental economic practice (e.g. displaying graphical objects of data corresponding of financial instrument) and commercial interactions (e.g. receiving trade orders to trade a financial instrument),” which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract idea. Office Action at 9. According to the October 2019 Update, “fundamental economic principles or practices” include “hedging, insurance, and mitigating risk.” October 2019 Update at 5. The examples of “fundamental economic principles” described in the October 2019 Update include “local processing of payment for remotely purchased goods,” “using marking affixed to the outside of a mail object to communication information about the mail object,” and “placing an order based on displayed market information.” October 2019 Update at 5. Appellant respectfully submits that the subject matter recited in claims 1, 2, 4- 9, 11-16, and 18-20 are not directed to a fundamental abstract idea similar to those described in the October 2019 Update.

Examiner’s response to the above argument:
From MPEP 2106.04(a)(2) II A:
“Other examples of "fundamental economic principles or practices" include:…
vii. placing an order based on displayed market information, Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019).”

From Appellant’s specification:
“The ability to visualize these metrics over time through a graphical user interface can be useful both to traders and their clients in assessing the quality of their investments and informing future order decisions. With the increase in the volume of information available to traders, it is difficult to succinctly, quickly and effectively display trading information, and the large amount of data and ineffective display systems can hamper a trader's productivity and performance. Accordingly, there is a continued need for improved techniques for displaying current order performance.” [0005]

Therefore the invention itself is providing a display to traders to help them with trading order decisions.  


Appellant continues, pg. 13 of Appeal Brief:

Appellant respectfully submits that “determining one or more positions along the length of each of the first plurality of graphical objects on the first graphical user interface and the second graphical user interface, each of the one or more positions corresponding to a predicted value of the performance measurements,” has not been recognized by the October 2019 Update, or any other Federal Circuit case not described herein, as being directed at an abstract idea. See October 2019 Update at 7. Determining “one or more positions corresponding to a predicted value of the performance measurements” is not analogous to fundamental economic principles presented in the October 2019 Update, such as local processing of payment or placing an order. Further, applicant also respectfully submits that the recited features are not recognized as a fundamental economic principle. Rather, the claims are at least directed to an improvement to a graphical user interface, long recognized by the Federal Circuit and USPTO guidance as a non- abstract idea. See Core Wireless Licensing S.A.R.L. v. L.G. Elecs., 880 F.3d 1356 (Fed. Cir. 2018). For example, claim 1 recites “dynamically displaying, on the first graphical user interface and the second graphical user interface, a second plurality of moving graphical objects at each of the one or more positions along the length of at least one of the first graphical objects that corresponds to the received value of the performance measurements|[.]” Furthermore, because these improvements are directed to the display of the elements upon a graphical user interface and are therefore dependent on the display itself, they cannot be said to be performable in the human mind. See October 2019 Update at 7. The Examiner responds that the recited claims are directed to an abstract idea, inter alia, because the Federal Circuit has held that “placing an order based on displayed market information” is a fundamental economic principle or practice.” Office Action at 3, citing Trading Technologies Int’t, Inc. v. IBG LLC, 921 F.3d 1084 (Fed. Cir. 2019) (“IBG”). Appellant respectfully disagrees and submits that the claims are not directed to placing an order, but rather to “displaying information corresponding to performance of one or more trade orders.”

Examiner’s response to the above argument:
Appellant is arguing that the step of determining position(s) to a predicted value of performance measurements is not a fundamental economic practice.  The determining position(s) is used for displaying a value of performance measurements on a graph providing trading information, which is itself abstract.  
From Appellant’s specification…
“Fig. 3 is a flow diagram of a method 300 for rendering a GUI in accordance with one or more embodiments of the disclosed subject matter. Method 300 can be implemented as one or more computer programs that execute as one or more processes on a trader workstation, such as trader workstations 110 depicted in Fig. 1.” [0025]
Where the method determines positions…
“Next, at step 350, method 300 determines one or more positions along the side of each of the displayed vertical bars that correspond to the value current performance metric received at step 320. For example, as shown in Fig. 2, the value of the last traded price for the financial instrument is $237.50. Thus, method 300 determines a position along the side of central bar 201 that corresponds to this value of the last traded price. In Fig. 2, this position corresponds to point that is lowest on the displayed vertical bar (i.e., the minimum price).” [0034]
Therefore the method for rendering a GUI determines positions of a value, where the rendered financial display itself is abstract.  Further, the teachings and claim elements of determining positions of values are at a high level of generality.
Regarding Core Wireless, Core Wireless was an improvement to computer graphical technology itself.
Regarding Trading Technologies, Appellant appears to be arguing that displaying market information is not abstract as a fundamental economic practice because an order is not placed.  The Examiner respectfully disagrees.  A fundamental economic practice would include displaying order performance and is in the area of commerce and the economy.  

From MPEP 2106.04(a)(2) II regrading fundamental economic practices..
“A. Fundamental Economic Practices or Principles
The courts have used the phrases "fundamental economic practices" or "fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks.”
Therefore, providing a display of financial information is providing useful financial information to traders, and is a concept in the area of commerce and the economy.


Appellant continues, pg. 14 of Appeal Brief:

In addition, the claims recite a display system that includes “a first trader workstation,” “a second trader workstation,” “order processing server,” “one or more data servers,” and “a data storage device.” These different workstations, servers, and devices help to facilitate the determination of the “one or more positions along the length of each of the first plurality of graphical objects on the first graphical user interface and the second graphical user interface,” and “dynamically displaying, on the first graphical user interface and the second graphical user interface, a second plurality of moving graphical objects at each of the one or more positions along the length of at least one of the first graphical objects that corresponds to the received value of the performance measurements.” The claimed system, therefore, cannot be a fundamental economic principle.

Examiner’s response to the above argument:
See para. [0038] of Appellant’s disclosure about using general purpose or special purpose computing devices.  


Appellant continues, pg. 14 of Appeal Brief:

In addition, Appellant respectfully submits that Core Wireless Licensing S.A.R.L. v. L.G. Elecs., 880 F.3d 1356 (Fed. Cir. 2018) provides further support for finding that the claims are not directed to an abstract idea. Specifically, the court in Core Wireless determined the claims at issue “disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer” and thus were directed to patent eligible subject matter. 880 F.3d at 1363. Similarly, the current claims recite a graphical user interface which displays a “limited set of information,” for example, data related to a plurality of performance measurements, data related to benchmark values, and data related to untradeable price ranges. This set of information is displayed in “a specific manner,” that is, by generating and dynamically displaying a graphical user interface with specific graphical objects corresponding to the set of information collected.

Examiner’s response to the above argument:
From Core Wireless cited above…
“The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47–49. Because small screens “tend to need data and functionality divided into many layers or views,” id. at 1:29–30, prior art interfaces required users to drill down through many layers to get to desired data or functionality. Id. at 1:29–37. That process could “seem slow, complex and difficult to learn, particularly to novice users.” Id. at 1:45–46.”
Core Wireless improved the user interface itself, therefore the functioning of the computer.  Appellant is neither teaching nor claiming an improvement to interface technology itself.


Appellant continues, pg. 15 of Appeal Brief:

The Federal Circuit has also clarified that claims “focused on providing information to traders in a way that helps them process information more quickly . . . not on improving computers or technology” are directed to an abstract idea, and thus are patent ineligible. ZAG, 921 F.3d at 1384. As explained by the Federal Circuit, the claim evaluated in JBG “does not solve the alleged technical problem of missing an intended price...because claim 1 provides no indication to a user of market information, such as price, order quantity, or order type.” /BG at 1091. However, like the claims in Trading Technologies International, Inc. v. COG Inc., 675 Fed. Appx. 1001, 1004 (Fed. Cir. 2017) (‘CQG’”), the present claims are directed to “improvements in existing graphical interface devices that have no ‘pre-electronic trading analog.’” Specifically, the claims are directed to receiving various data from remote servers, including range data, benchmark data, and other data related to performance measurements, creating a number of indictors on the graphical user interface, and adjusting those indicators based on further incoming information. The claimed technical solution to a technical problem therefore does not fall into any of the examples of “fundamental economic principles or practices” provided in the October 2019 Update, such as hedging, insurance, and mitigating risk.

Examiner’s response to the above argument:
Presenting financial information for traders is in the area of commerce and the economy.  Appellant above cites the non-precedential Trading Technologies case where more recent precedential cases exist (e.g. Trading Technologies Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092, 2019 USPQ2d 138290 (Fed. Cir. 2019) cited above in the MPEP).


Appellant continues, pg. 16 of Appeal Brief:

Appellant further submits that the teachings of DDR Holdings are pertinent to the present claims because they are necessarily rooted in computer technology. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014). In DDR Holdings, the Federal Circuit found the claims at issue to be patent-eligible because, although the claims addressed a business challenge of retaining website visitors, the challenge is particular to the Internet. See id. Namely, the Federal Circuit Noted that:

[T]hese claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. 

Id. Therefore, computer-related technology can often be patent-eligible. See id.

Examiner’s response to the above argument:
Patent eligibility is determined based on whether claims recite a judicial exception.  DDR generated a [composite] web page that improved a problem in the realm of computer networks (pg. 20 of the above cited case).  


Appellant continues, pg. 16 of Appeal Brief:

Numerous other decisions have since relied on DDR Holdings to find claims patent eligible post-Alice. For example, in Amdocs v. Openet, the court held that a “distributed” data aggregation method, in which a server is able to aggregate data from multiple different networked devices that each process the respective data locally, was patent eligible. Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300 (Fed. Cir. 2016). The court reasoned that, as in DDR Holdings, the claimed method solved a technological problem (by reducing storage and processing loads on the server and the network).  Id. at 1300, 1302.

Examiner’s response to the above argument:
Amdocs solved a problem of bottlenecks with their distributed architecture.



Appellant continues, pg. 16 of Appeal Brief:

Similarly, in BASCOM vy. AT&T, the court held that a method of restricting user access to certain websites by employing a filtering functionality at a remote server—one that determines user access on an individual basis based on information associated with the users—was patent eligible. BASCOM Glob. Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1351 (Fed. Cir. 2016). The court explained that the claims were directed to “a technology-based solution [i.e., “individualized filtering” ]... to filter content on the Internet that overcomes existing problems with other Internet filtering systems [i.e., “one-size-fits all filter[s]” at the server].” Id. (emphasis added).

Examiner’s response to the above argument:
BASCOM overcame problems of existing Internet filtering that improved the performance of the computer system itself (pg. 18 of BASCOM).  

Appellant continues, pg. 17 of Appeal Brief:

Likewise, in Motio v. BSP Software, the court held that a claimed method of using software to automatically maintain versions of electronic documents was patent eligible, citing to DDR Holdings and explaining that the claimed method addressed “a problem specific to the realm of computers.” Motio, Inc. v. BSP Software LLC, 2016 WL 26043, at *3-*4 (E.D. Tex. Jan. 4, 2016) (emphasis added).

Similarly, in Genband v. Metaswitch, the court held that a claim covering the translation of “message addresses between two different IP networks containing two different telephone number based devices” addressed a problem “arising in the realm of computer networks.” Genband US LLC vy. Metaswitch Networks Corp., No. 2:14-cv-33, slip. op., at 13-14 (E.D. Tex. Jan. 6, 2016) (citing DDR Holdings, 773 F.3d at 1257-58) (emphasis added).

Likewise, in Treehouse v. Valve, the court cited to DDR Holdings in holding that a claim directed to increasing user loyalty on a website by allowing users to customize a virtual avatar was “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” See Treehouse Avatar LLC v. Valve Corp., No. 15- 427, slip op. at 23 (D.C. Del. Mar. 22, 2016) (citing DDR Holdings, 773 F.3d at 1257).

Examiner’s response to the above argument:
The above cited district court cases are unlike Appellant’s claims of displaying financial information.  Also, Appellant is addressing “…a continued need for improved techniques for displaying current order performance” (see para. [0005] of the specification).  This is not solving a technology problem itself but a problem in the area of commerce and the economy.

Appellant continues, pg. 17 of Appeal Brief:

Much like the claims at issue in DDR Holdings, the presently claimed solution is “rooted in computer technology” and solves a technical problem arising from challenges in managing and trading of financial instruments specifically relating to the display of information corresponding to performance of one or more trade orders. The present claims do not merely recite “displaying graphical objects of data corresponding to financial instruments” and “receiving trade orders to trade a financial instrument,” which can simply be performed by computers performing their basic functions of processing and displaying data, with a high level of genericity. Rather, the claims recite, inter alia,

dynamically displaying, on the first graphical user interface and the second graphical user interface, a second plurality of moving graphical objects at each of the one or more positions along the length of at least one of the first graphical objects that corresponds to the received value of the performance measurements, wherein each of the moving second plurality of graphical objects is displayed horizontally adjacent to each of the plurality of first graphical objects, and in between a displayed high value and a displayed low value of the range data within a first window, and wherein each of the moving second plurality of graphical objects comprises a different shape and color. 

The claims are thus directed to improving the real-time display and organization of a graphical user interface in in a way which enables the user to consume large volumes of information more efficiently. Therefore, the claims are not abstract because they are rooted in computer display technology and do not have a pre-Internet equivalent. See DDR Holdings, 773 F.3d at 1257. Moreover, the present application does not “broadly and generically claim ‘use of the Internet’ to perform an abstract [idea].” DDR Holdings, 773 F.3d at 1258. Instead, independent claims 1, 8, and 15 are directed to improvements to a specific graphical user interface with dynamic updates to a plurality of graphical objects which enable users to more efficiently analyze and use trading information. In particular, the claims recite a display system that includes "a first trader workstation," "a second trader workstation," "order processing server," "one or more data servers," and "a data storage device." These different workstations, servers, and devices help to facilitate the determination of the "one or more positions along the length of each of the first plurality of graphical objects on the first graphical user interface and the second graphical user interface," and "dynamically displaying, on the first graphical user interface and the second graphical user interface, a second plurality of moving graphical objects at each of the one or more positions along the length of at least one of the first graphical objects that corresponds to the received value of the performance measurements." The claimed system, therefore, is patent- eligible because it claims more than the mere application of an abstract idea to the Internet environment. See id.

Examiner’s response to the above argument:
From Appellant’s background in their specification…
“Electronic trading of market instruments has been embraced as the means for buying and selling instruments in various market exchanges throughout the world. Traders can communicate with host computers of the market exchanges or other intermediary host computers coupled with the exchanges via personal computer, mobile device, or any other networked computing platform. Electronic trading allows for display of information regarding market instruments received from the host computer which can impact the decision making process of the trader with regard to placing trade orders. These tools can have a significant impact on trading performance.” [0003]
Therefore, Appellant’s own disclosure teaches using computers as tools for trading performance.


Appellant continues, pg. 19 of Appeal Brief:

Furthermore, the present disclosure requires that a machine play “a significant part in permitting the claimed method to be performed.” The Federal Circuit has asserted that such a requirement imposes a meaningful limit that ties the claim to a machine, and thereby makes the claim patent eligible. See Versata Dev. Grp., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (citing SiRF Tech. v. Int'l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010)). In particular, the claims are directed to an improved display and method of display; the alleged abstract idea cannot be performed without the display or various recited servers and is therefore necessarily tied to a machine. See id. For example, in order to perform the method of independent claim 1, all of the following steps have to occur:

receiving, from an order processing server connected to the network .. .
receiving, from one or more data servers connected to the network, second data .. . wherein the second data is retrieved from a data storage device;
receiving, from the one or more data servers .. .
rendering, a first graphical user interface on a first trader workstation and a second graphical user interface on a second trader workstation, wherein at least one of the first and second graphical user interfaces receives a selection from a user and, responsive to the selection, visually organizes at least one of a menu, icon, and window;
dynamically displaying, on the first graphical user interface and the second graphical user interface...

The claims clearly require that a machine play “a significant part” in the method performed and provide meaningful limitations that distinguish the claims from the abstract ideas identified by the Supreme Court in Alice (i.e., a fundamental economic practice, a method of organizing human activity, an idea of itself, or a mathematical relationship or formula). In Perdiemco vy. Industrack, the district court stated that “[t]he presence of computer components in a claim can often be consequential to the outcome of the § 101 analysis—in some circumstances the computer-related limitations of the claim will dispositively render the claim patent-eligible.” Perdiemco vy. Industrack, Nos. 2:15-cv-727, 2:15-cv-1216, slip op. at 10 (E.D. Tex. Sept. 21, 2016). Such is the case here, where the claims absolutely require that a machine play a significant part. As such, the claims recite patent eligible subject matter.

Examiner’s response to the above argument:
From MPEP 2106.05(f)…
“(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). In contrast, a claim that purports to improve computer capabilities or to improve an existing technology may integrate a judicial exception into a practical application or provide significantly more. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1314-15, 120 USPQ2d 1091, 1101-02 (Fed. Cir. 2016); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36, 118 USPQ2d 1684, 1688-89 (Fed. Cir. 2016). See MPEP §§ 2106.04(d)(1) and 2106.05(a) for a discussion of improvements to the functioning of a computer or to another technology or technical field.”
Therefore, using a computer as a tool is not improving computer technology itself, but using a computer for a judicial exception.


Appellant continues, pg. 20 of Appeal Brief:

Step 2A, Prong 2: The Alleged Judicial Exception is Integrated into a Practical Application
	
Even if the claims do recite a judicial exception, which is not admitted, Appellant respectfully submits that Step 2A, Prong 2 is satisfied because the claims integrate the alleged judicial exception into a practical application. See generally October 2019 Update. According to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), “a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” 2019 PEG at 53. Here, the claims go beyond any attempt to “monopolize the judicial exception” because they recite a specific arrangement of graphical user interface which is intended for limited application within the electronic trading field. In particular, the claims recite (i) “rendering a first graphical user interface on a first trader workstation and a second graphical user interface on a second trader workstation” which, in response to a “selection, visually organizes at least one of a menu, icon, and window,” (it) “dynamically displaying . . . [a] first plurality of graphical objects each having a length[,]” and “are shaded[,]” and (iii)

dynamically displaying... a second plurality of moving graphical objects at each of the one or more positions along the length of at least one of the first graphical objects .. . wherein each of the moving second plurality of graphical objects is displayed horizontally adjacent to each of the plurality of first graphical objects, and in between a displayed high value and a displayed low value of the range data within a first window, and wherein each of the moving second plurality of graphical objects comprises a different shape and color.

Therefore, the claims recite a highly specific display arrangement which in no way can be construed as monopolizing a judicial exception.

Examiner’s response to the above argument:
Pre-emption is not a two-way test for eligibility.  Further, novel abstract steps are still abstract steps.


Appellant continues, pg. 21 of Appeal Brief:

Moreover, the claims are directed to a recognized practical application of the alleged judicial exception. In particular, the claims are directed to a specific manner of, among other things, “dynamically displaying, on [at least one] graphical user interface .. . graphical objects” which, upon “receiv[ing] a selection from a user[, is] responsive to the selection [in order to] visually organize[]” the at least one graphical user interface. In that way, the claimed subject matter is akin to the Subject Matter Eligibility Examples, 2019 PEG (“SME Examples”) Example 37, Claim 1. According to the SME Examples, a graphical user interface integrates an abstract idea into a practical application when it “receives .. . a user selection to organize icons . ..” such that the result is an “improved user interface for electronic devices.” SME Examples at 2, 3. As explained in the application as-filed, using current systems and methods, it is “difficult to succinctly, quickly, and effectively display trading information, and the large amount of data and ineffective display systems can hamper a trader’s productivity and performance.” Specification at [0005]. The pending claims provide a method, system, or non-transitory computer readable medium to help to reduce the amount of computer resources required to track and display this information, while also allowing traders to more “quickly and efficiently” visualize and process information “within a time-sensitive trading environment.”  Id. at [0024]. For example, the claims recite “dynamically displaying, on the first graphical user interface and the second graphical user interface, a second plurality of moving graphical objects at each of the one or more positions along the length of at least one of the first graphical objects that corresponds to the received value of the performance measurements|[.]” Such improvements to graphical user interfaces have been recognized by both the Federal Circuit and USPTO guidance as a practical application. See Core Wireless Licensing S.A.R.L. v. L.G. Elecs., 880 F.3d 1356 (Fed. Cir. 2018).

Examiner’s response to the above argument:
Office Example 37, Claim 1 improved user interface technology for electronic devices.  This is not the same as using a computer as a tool for displaying trading information as claimed.  
From para. [0024] of Appellant’s specification cited above…
“The disclosed subject matter can also allow traders to monitor the performance of a pending order with a single graphical user interface that can quickly and efficiently relay key information to traders working within a time-sensitive trading environment. Using the techniques disclosed herein, traders can more effectively and efficiently assess the quality of their investments and take action accordingly. Additionally, the techniques disclosed here can provide traders with a visual representation of order performance that can be used to guide and expedite future order decisions. The quick assessment of trading performance can be vital when monitoring numerous orders being traded by multiple algorithms within a trading platform. For example, orders performing badly can be routed to a trader if performance is poor.” [0024]
The above is not improving a technology but a business process of trading.

Appellant continues, pg. 22 of Appeal Brief:

The Examiner states that these improvements are directed to solving trading problems, not user interface problems; Appellant respectfully disagrees. Office Action at 5. The Application explains that because of “the increase in the volume of information available to traders, it is difficult to succinctly, quickly and effectively display trading information, and the large amount of data and ineffective display systems can hamper a trader's productivity and performance.” Specification at [0005]. Therefore, the identified problem to be solved results not from trading or the traders’ ability to process information, but from the graphical user interface’s presentation of information. See id. Appellant thus respectfully submits that the claims recite patent-eligible subject matter because, even if they do recite a judicial exception, it is integrated into a recognized practical application.

Examiner’s response to the above argument:
Appellant appears to be arguing the problem they are solving is not related to trading but to the graphical user interface itself and its presentation of information.  However, using a graphical user interface to provide a new or improved display of trading information is not the same as improving graphical user interface technology itself.


Appellant continues, pg. 23 of Appeal Brief:

Step 2B: The Claims Recite Additional Elements that Amount to Significantly More than the Alleged Judicial Exception

Furthermore, to the extent that claims 1-2, 4-9, 11-16, and 18-20 involve an abstract idea, the claims provide particular limitations that confine the scope of the claims to being much narrower than merely “managing the trading of financial instruments,” (as the Examiner asserts) and provide “additional features” sufficient to transform the abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357. At some level, all inventions, including those that are patent eligible, embody, use, reflect, rest on, or apply abstract ideas. See Alice, 134 S. Ct. at 2354 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 8. Ct. 1289, 1293 (2012)). The claims here are much narrower than the Examiner’s asserted abstract idea, and include limitations such as those described below that act to further confine the scope of the claims.

However, even assuming arguendo that the claims are deemed to be directed to an abstract idea (which Appellant does not concede), claim 1 still passes Step 2B of the Alice analysis by reciting limitations that, collectively amount to significantly more than the alleged judicial exception.

In Step 2B, the Examiner determines whether any element, or combination of elements, in the claim is sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. In particular, the 2019 PEG states that a claim which recites an alleged judicial exception may still be patent eligible for reciting “significantly more than the judicial exception” if it “adds a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field, [because doing so] is indicative that an inventive concept may be present[.] 2019 PEG at 56. To that end, the Examiner states that the most recent “rejection is not based on well-understood, routine, and conventional. [sic]’ Office Action at 6. However, the Office Action merely states that the claims fail Step 2B because they “do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea” with nothing more.  Id. at 11. To the extent that the Examiner states such an argument is not the basis for the prior rejection, this is not the test laid out by the 2019 PEG; a combination of limitations which are not well-understood, routine, nor conventional may prove the presence of an inventive concept, regardless of the reason for the Examiner’s rejection. See 2019 PEG at 56.

Here, the Examiner states that “with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.” See Office Action at 11. Appellant respectfully submits that, at a minimum, the combination of elements in the independent claims amount to significantly more than any abstract idea.

For example, the claims recite first and second graphical user interfaces that include additional elements, such as "a first plurality of graphical objects," which represent "a plurality of performance measurements," as well as "a second plurality of moving graphical objects" each of which "comprises a different shape and a color" and indicate "a predicted value of the one or more performance measurements." Specifically, these claim elements are "unconventional in combination" and this proved significantly more than the alleged judicial exception. See 2019 PEG at 56. The creation of a plurality of graphical objects, facilitated by the collection of information from various order processing or data servers and a data storage device, displayed on first and second graphical user interface presents a unique combination of elements that improve computer efficiency by consolidating information into a single display. Beyond the "generalized use of a computer as a tool to conduct a known or obvious process, [the recited claims present] an improvement to the capability of the system as a whole.” CQG Inc., 675 Fed. Appx. at 1005. The claims, therefore, provide for significantly more than any alleged abstract idea, and recite specific improvement to both computer functionality and a technical field under step 2B.


Examiner’s response to the above argument:
The additional element itself cannot be abstract.  Rendering a first and second graphical user interface on a first and second trader workstation, receive a selection from a user, and in response to the selection visually organizes at least one of a menu, icon, and window is not improving computer or other technology itself, and can be performed with general purpose computers.


Appellant continues, pg. 25 of Appeal Brief:

When determining whether a claim contains an inventive concept sufficient to transform a claimed abstract idea into a patent-eligible application, the claim must be considered as a whole by considering all its elements, both individually and in combination. Alice Corp., 134 S. Ct. at 2355. Here, when the limitations of the independent claims are taken together as an ordered combination, as was done in DDR Holdings, the claimed invention “is not merely the routine or conventional use of the Internet.” DDR Holdings, 773 F.3d at 1259. Rather, one of skill in the art would recognize that the claimed invention as an ordered combination of its elements is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks,” as was the case in DDR Holdings. Id.

Examiner’s response to the above argument:
Respectfully, the problem being solved is related to providing traders with financial information, not improving computer networks.  For example, from Appellant’s title… “Systems And Methods For Displaying Current Order Performance.”

Appellant continues, pg. 25 of Appeal Brief:

Moreover, the claims here are analogous to the claims held to be patent eligible in BASCOM Glob. Internet Servs., Inc. v. AT&T Mobility LLC. 827 F.3d 1341 (Fed. Cir. 2016). The claims in BASCOM involved a method of restricting access to certain websites by employing a filtering functionality at a remote server such that when a user’s client device requests a website, the remote server would determine, based on the information associated with the user, whether the user may access the website.  Id. at 1343-45. In BASCOM, the court stated that even though the limitations of the claims, “taken individually, recite generic computer, network and Internet components, none of which is inventive by itself,” the ordered combination of the limitations contained an inventive concept sufficient to make the claims patent eligible.  Id. at 1349-50; see also Amdocs (Israel) Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1302 (Fed. Cir. 2016) (analogizing the claims to those in BASCOM and finding that “when all limitations are considered individually and as an ordered combination, they provide an inventive concept’). Here, the specific combination of the elements brings about a technical solution to a technical problem. The present disclosure includes limitations directed to a dynamic display method and system which changes the presentation of objects in response to both user selections and the receipt of multiple external data points in real time. The implementation and reorganization of display objects is an improvement upon a graphical user interface which cannot be performed by hand or in the mind. Just as in BASCOM, the ordered combination of the limitations here contain an inventive concept sufficient to make the claims patent eligible.

Still further, under Berkheimer v. HP, Inc. No. 2017-1437 (Fed. Cir. Feb. 8, 2018), simply alleging or stating that something is “well understood, routine, and conventional,” without more (1.e., without any evidentiary support), is not an adequate basis for sustaining a rejection under Section 101. In Berkheimer, the Federal Circuit noted that “while patent eligibility is ultimately a question of law ... [w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Whether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional. See Berkheimer, p. 14. In other words, questions of being “well-understood, routine and conventional” are questions of fact, and as such, must be supported by some explicit showing. Absent such evidence, the assertion may not support a finding of ineligibility, as in the Berkheimer case.

Here, the Examiner has plainly failed to provide any facts or evidence in support of the assertion that the claims simply provide “instructions to apply an exception using a generic computer component” such that the “additional elements [1.e., the so-called generic computer components], when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.” Office Action at 11. Under Berkheimer, this conclusory statement is prohibited.

Examiner’s response to the above argument:
The rejection is not based on well-understood, routine and conventional.  Further, Appellant’s own disclosure teaches using general purpose computers.  
From Appellant’s own disclosure:
“Fig. 1 is a block diagram of a trade order processing system 100, according to one or more embodiments. As shown, trade order processing system 100 includes one or more trader workstations 110. Fig 1 depicts two trader workstations 110 (i.e., trader workstations 1101 and 1102). A trader workstation can be a general purpose computer that includes one or more central processing units, a random access memory (RAM), a local data storage device, a display device, a network adapter to enable network communication, and a keyboard and mouse to enable input of data and commands. Trader workstations are often high-performance desktop computer systems running an operating system such as one of the several generations of the Windows® operating system from Microsoft Corp., or, alternatively, the Linux operating system, or some other commercially-available operating system. However, trader workstations can also be implemented on laptop computers, tablets, and smartphones.” [0013]

Therefore a trader workstation can be a general purpose computer.  



Appellant continues, pg. 27 of Appeal Brief:

Accordingly, because the Appellant’s specification explicitly describes improvements over prior art systems achieved by the invention, and because the limitations for achieving such improvements are explicitly captured in the claims, the claims are patent-eligible.

As such, because the Examiner has failed to provide any facts or evidence in support of the assertion that the Appellant’s claims simply perform functions that are “well-understood, routine, and conventional” the rejection under §101 is improper.

Examiner’s response to the above argument:
From Appellant’s disclosure:
“Once the trader workstation receives the current performance metrics for the
financial instruments (and, for some embodiments, the aforementioned ranges and benchmarks), method 300 proceeds to step 330. At step 330, method 300 constructs and renders, on the display of trader workstation 110, a GUI. This can be accomplished by trader workstation 110 executing a process or thread that creates and displays the window, such as the processes that control windowing under any one of variations of the Microsoft Windows operating system. When first rendered, the GUI can be a window having controls that are responsive to mouse or keyboard interactions. For example, in some embodiments, the window includes pulldown menus, icons that, when selected, minimize or maximize the window on the display, and an icon that, when selected, "closes" (i.e., deletes) the window from the display, and stops execution of the window process on trader workstation 110. Notably, the present invention is not so limited as to this particular and exemplary method for rendering the GUI; other methods, including remotely rendered X-Windows systems, GUIs created using Java graphics APis (such as Abstract Window Toolkit and Swing), and touch sensitive GUIs rendered on mobile devices are all contemplated and within the scope of the present disclosure.” [0030]
Respectfully, using existing technology such as Microsoft Windows or other operating systems for controlling windowing is not improving a GUI, or enough to make abstract claims statutory.


Appellant concludes, pg. 28 of Appeal Brief:

VIII. CONCLUSION

For at least the forgoing reasons, the rejection of claims 1-2, 4-9, 11-16, and 18-20 is clearly erroneous. Appellant respectfully requests the Board to reverse the Examiner’s rejection of the pending claims and instruct the Examiner to issue a notice of allowance of the same. 

Examiner’s response to the above argument:
Based on the above response, the Examiner respectfully maintains the claims are non-statutory under 35 USC §101.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.